Exhibit 5.01 WILLIAMS LAW GROUP, P.A. 2503 W. Gardner Ct. TampaFL33611 Phone:(813) 831-9348 February 22, 2011 J. R. Stirling, President American First Financial, Inc. VIA TELEFAX Re:Sale of Shares under Section 4(2) of the 1933 Act. Dear Sirs: You have requested our opinion concerning the sale of certain shares of Common Stock (theShares”) of American First Financial, Inc. (the “Company”) to the Shareholders set forth on Schedule A attached hereto (the “Shareholders”). The Shares were acquired by the Shareholders on or before January 28, 2010 and were fully paid and non-assessable as of such date. This opinion has been prepared and is to be construed in accordance with the Report on Standards for Florida Opinions dated September 8, 1991, issued by the Business Law Section of the Florida Bar (the “Report”).The Report is incorporated by reference into this opinion. In rendering this opinion, we have examined original, photostatic or certified copies of certain records and such other documents that we have deemed relevant and necessary for the opinion hereinafter set forth. In our examination, we have assumed without investigation the genuineness of all signatures, the authenticity of all documents submitted to us as originals and the conformity to authentic originals of all documents submitted to us as certified or photostatic copies.As to various questions of fact material to such examination, we have relied solely upon the accuracy of representations made to us by the Company as evidenced by the signature of an authorized Officer of the Company set forth below and have made no independent verification of the facts or any other matters asserted to be true and correct in those documents.If any of such representations are incorrect, this opinion is not valid and may not be relied upon. We offer no opinion with respect to the laws of any jurisdiction other than the United States Securities Laws and Laws of the State of Florida. You have advised us that the Company relied upon Section 4(2) of the Securities Act of 1933 in connection with the sale of the Shares. J. R. Stirling, President February 22, 2011 Page 2 You have advised me that you believed that Section 4(2) of the Securities Act of 1933 was available because: ● None of these issuances involved underwriters, underwriting discounts or commissions. ● Restrictive legends were and will be placed on all certificates issued as described above. ● The distribution did not involve general solicitation or advertising. ● The distributions were made only to investors who were sophisticated enough to evaluate the risks of the investment. In connection with the above transactions, although some of the investors may have also been accredited, we provided the following to all investors: ● Access to all our books and records. ● Access to all material contracts and documents relating to our operations. ● The opportunity to obtain any additional information, to the extent we possessed such information, necessary to verify the accuracy of the information to which the investors were given access. Prospective investors were invited to review at your offices at any reasonable hour, after reasonable advance notice, any materials available to us concerning our business. Prospective Investors were also invited to visit your offices. Because of the foregoing, you did not prepare a separate private placement memorandum in connection with the sale of the Shares. Finally, you have advised me that you had a pre-existing relationship with all persons acquiring the shares. Based upon the assumptions, representations and qualifications listed above, we are of the opinion that the Company has a reasonable basis to rely upon Section 4(2) in connection with the sale of the Shares. J. R. Stirling, President February 22, 2011 Page 3 This opinion may be relied on only by the Company and may not be relied upon by any other person without our prior written consent. However, we consent to the furnishing of this opinion supplementally and as not part of any filing to the SEC in connection with your filing of a Form 10 and all amendments thereto.Nothing herein gives any consent to be named or considered as an “Expert” or otherwise to be referred to in any filing with the SEC. Sincerely, /s/ Michael T. Williams, Esq. Williams Law Group, P.A. Michael T. Williams, Esq. The above representations concerning the Company and the Shareholders are true and correct. /s/ J. R. Stirling J. R. Stirling, President American First Financial, Inc. J. R. Stirling, President February 22, 2011 Page 4 Schedule A Date of Purchase Name Gross Sale Price $ Number Shares 5/1/07 Robert Prebor 5/1/07 Robert Handley 5/1/07 Joseph Solters 5/1/07 Margaret Stirling (Ex Wife) 5/1/07 Lorrie Stirling (Ex Wife) 5/15/07 Robert Handley 4/1/08 Justin Moulton (Global) 0 4/9/08 Lorrie Stirling 5/1/08 Margaret Stirling 6/5/08 William Blackshear 6/5/08 Toni Behr 6/15/08 John Stirling 7/15/08 William Blackshear 7/15/08 Toni Behr 7/23/08 Patricia Gaca 8/15/08 Joseph Solters 8/15/08 Rhonda Platts 8/28/08 John Stirling 8/28/08 Toni Behr 8/28/08 William Blackshear 9/15/08 John Gaca 9/15/08 Nicole Ubrig 11/14/08 William Blackshear 2/16/09 John Stirling 2/16/09 Nick Guida 2/20/09 Robert Handley 2/20/09 Carl Burian 4/30/09 Ted McGee 8/31/09 Doug Wallace 8/31/09 Daurolyn Pratt 8/31/09 William Arrington 8/31/09 Allan Clark
